DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: moving mechanism, recording part in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Allowable Subject Matter
4.        Claims 1-12 are allowed.
5.   .        The following is an examiner’s statement of reasons for allowance: 
            Claims 1-12 are allowed for the reason that prior art of record do not teach or suggest at least the limitations, as set forth in the claim combinations :
          a moving mechanism configured to move the platen to a printing position and to a release positon, the printing position being a position at which the platen is located under a condition that the image is recorded on the sheet by the recording part, and the release position being a position at which an end part, in the conveying orientation, of the supporting surface is positioned below a position of the end part at the printing position and a space between the platen and the recording part is communicated with the internal space via a gap between the end part and the second roller pair, 
           wherein the first roller pair is configured to be changeable to a nipping state in which the driving roller and the driven roller make contact with each other, and to a separated state in which the driving roller and the driven roller are separated from each other, and 
              the moving mechanism is configured to change the state of the first roller pair to the nipping state under a condition that the platen is at the printing position, and to change the state of the first roller pair to the separated state under a condition that the platen is at the release position.  

	The moving mechanism in Hiroyuki et al (JP 2015-066934) is not equivalent to the moving mechanism as described in paragraphs [102]-[103] of the present application.  As described in paragraph [035] of the translation of  Hiroyuki et al, the platen (40) is moved/rotated from the printing position shown in Fig. 4(a) to the release position shown in Fig. 4(b) when the paper feed cassette (6) is pulled out from the paper feeding cassette mounting space (5).  Moreover, the moving mechanism is NOT configured to change the state of the first roller pair (17, 18) as required in the present claims.

    PNG
    media_image1.png
    945
    718
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    960
    681
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 








6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HUAN H TRAN/Primary Examiner, Art Unit 2853